Citation Nr: 0905653	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for Post-traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 through 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine.  The Veteran's claims file has since been 
transferred to the RO in Newark, New Jersey for handling.  In 
September 2008, the Veteran appeared at a Travel Board 
hearing held at the RO in Newark, New Jersey.

The Board notes that the Veteran's claims for service 
connection for bilateral hearing loss, tinnitus, and acne 
vulgaris were denied by the RO in Newark, New Jersey in 
October 2007.  Although the Veteran filed a Notice of 
Disagreement on these issues in November 2007, he did not 
subsequently perfect an appeal.  Accordingly, the sole claim 
at issue in this appeal is the Veteran's claim for an 
increased initial evaluation in excess of 30 percent for 
PTSD.

At the Veteran's September 2008 Travel Board hearing, the 
Veteran submitted additional evidence in the form of a three 
page handwritten statement from his spouse and a September 
2008 private psychiatric report jointly written by his 
psychiatrist Dr. Sean R. Evers and social worker, Justine A. 
Harris.  This evidence was accompanied by a waiver of 
original jurisdiction of the RO, which was properly executed 
pursuant to 38 C.F.R. § 20.1304.  The Board has incorporated 
this evidence into the claims file and has considered it for 
the purpose of adjudicating this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his January 2006 claim, the Veteran denied undergoing any 
treatment for his claimed PTSD at that time.  Subsequent 
records, however, indicate that the Veteran has sought 
ongoing private psychiatric treatment at various private 
treatment providers.  At a March 2007 treatment visit at the 
VA medical center in Fort Monmouth, New Jersey, the Veteran 
reported that he was at that time receiving treatment for 
PTSD.  At a subsequent VA psychiatric examination, the 
Veteran reported that he had been receiving individual 
therapy treatment and group therapy from Dr. Don Sergeant.  A 
September 2008 private report from the Veteran's private 
psychologist, Dr. Sean R. Evers and social worker, Justine A. 
Harris, which was submitted after certification of this 
matter to the Board, indicates that the Veteran had been 
receiving weekly individual therapy at Evers Psychological 
Association, P.C. in Manasquan, New Jersey since May 2007.  
The September 2008 private report further indicates that this 
weekly course of treatment was still ongoing and that the 
Veteran had consistently attended all of his scheduled 
appointments.  The RO has not yet contacted Dr. Don Sergeant 
or Evers Psychological Association, P.C.  If the RO confirms 
with the Veteran that Dr. Don Sergeant is not practicing at 
the VA medical center in Fort Monmouth, New Jersey, he should 
be contacted after the RO has received a signed release 
authorization form containing full address information for 
Dr. Sergeant.  See 38 C.F.R. § 3.159(c)(1).  Additionally, 
the RO should contact Evers Psychological Association, P.C. 
once it has received a signed release authorization form 
addressed to that facility from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  The Veteran 
should be specifically requested to 
provide a signed release form, with full 
address information, for Dr. Don Sergeant 
and Evers Psychological Association, P.C.


2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  After completion of the above 
development, the Veteran's claims of 
entitlement to an increased initial 
evaluation in excess of 30 percent for 
PTSD should be readjudicated.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


